Dudley Potter brought this action in the Wood Common Pleas for himself and for other taxpayers and owners of real property lying within one mile of either side of a road improvement designated and known as the W. H. Hannah road. Potter brought this action because of the fact that the board of County Commissioners of Wood County did not take the steps required before they were authorized to pass the two resolutions called for by 6910 and 6911 GC., and that failure of Commissioners to adopt the resolution called for by 6917 GC. by their unanimous vote; two commissioners voting yes, and one voting no. Potter contended that the proceedings of the commissioners in undertaking the improvement mentioned above, under the circumstances, were void.
Sections 6910 and 6911 GC. provide for procedure by commissioners when a petition not containing signatures of 51% of the taxpayers is submitted. When this occurs, the commissioners, if they think the improvement necessary, may go out to the premises in question, and look over the land. This Potter claimed, was not done. The Common Pleas dissolved the temporary injunction and dismissed the petition of Potter. This judgment was affirmed when taken up on appeal.
In bringing the case to the Supreme Court, Potter Claims that a resolution to be passed under 6917 GC. must be unanimous. It was not unanimous he declares for 2 voted yes and one no. It is also contended that 6977 GC. which provides for passing of a resolution if commissioners act without a petition, was not followed.